DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest a second wireless modem for establishing a second mm wave radio communication link to the first access point supporting communication between the end node of a vehicle and the remote correspondent node, the second wireless modem being located on the vehicle and employing a second electronically steerable beamforming directional antenna having a second main beam for establishing the second mm wave radio communication link; a proximity detector for detecting a proximity of the first wireless modem to the first access point; and a switch controller for switching data of a data flow from the first mm wave radio communication link to the second mm wave radio communication link in response to the detection of the proximity of the first wireless modem to the first access point, as specified in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Legg et al (US Patent No. 11,152,985 B1), same assignee, discloses wireless communication for vehicle based node.
McConnell et al (US Patent No. 11,109,449 B1), same assignee, discloses wireless communication for vehicle based node.
McConnell et al (US Patent No. 11,246,082 B1), same assignee, discloses wireless communication for end node.
Legg et al (US 2021/0195485 A1), same assignee, discloses communication with vehicle based node.
Legg et al (US 2021/0392709 A1), same assignee, discloses wireless communication for vehicle based node.
Legg et al (US 2022/0052731 A1), same assignee, discloses wireless communication for vehicle based node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472